IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA


                                     March 7, 2018


STATE OF FLORIDA,                            )
                                             )
              Appellant,                     )
                                             )
v.                                           )
                                             )         Case No. 2D17-468
CHESTER ROBINSON, DOC# 140565,               )
                                             )
              Appellee.                      )
                                             )

BY ORDER OF THE COURT:

              Upon consideration of Appellant's motion for a written opinion and for stay

of mandate filed on December 7, 2017,

              IT IS ORDERED that Appellant's motion is granted. Issuance of our

mandate is stayed until the Florida Supreme Court disposes of State v. Michel, No.

SC16-2187 (Fla. Jan. 18, 2017). The decision dated December 1, 2017, is withdrawn

and the attached opinion is substituted therefor. No further motions for rehearing will be

entertained in this appeal.



I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




MARY ELIZABETH KUENZEL, CLERK
                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


STATE OF FLORIDA,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )         Case No. 2D17-468
CHESTER ROBINSON, DOC# 140565,               )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Frank Quesada, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.

Howard L. Dimmig, II, Public Defender, and
Maureen L. Surber, Assistant Public
Defender, Bartow, for Appellee

PER CURIAM.

             We affirm the order on review in accordance with our decision in State v.

Ratliff, 42 Fla. L. Weekly D 2361 (Fla. 2d DCA Nov. 3, 2017). As we did in Ratliff, we

certify conflict with Williams v. State, 198 So. 3d 1084 (Fla. 5th DCA 2016), and

Stallings v. State, 198 So. 3d 1081 (Fla. 5th DCA 2016).

             Affirmed.

KELLY, SLEET, and SALARIO, J.J., Concur.